Hurt, Judge.
This conviction is for violating the local ■option law. The indictment was filed on January 13, 1888, and it alleged that the offense was committed December 28, 1887. The local option law was adopted by the voters of the precinct ■at an election held in March, 1886.
The court below, trying the case without a jury, assessed the punishment under the provisions of the act of the Legislature, *102approved March 30, 1887, amending the local option law and making the punishment more onerous. This was error.
Opinion delivered October 10, 1888.
In the case of Robinson v. The State, ante, 82, this court held that, when the people of a certain locality have adopted the local option law at an election held before the amendment was^ enacted, such amendment does not affect the law as it existed in such locality prior to the amendment. The amendment will only operate in such localities as since its passage may, by election, adopt its provisions. (Dawson v. The State, 25 Texas Ct. App., 670.)
The judgment is reversed and the cause remanded for trial under the old law.

Reversed and remanded,